US DA United State Food Safety Office of 1400 Independence Ave, S.W.
= Department of and Inspection Field Operations Washington, DC 20250

oe . ;
meen Agriculture Service

 

March 20, 2020

TO: FSIS-Regulated Establishment Facility Management and FSIS Field Employees

a) le A
a

FROM: Dr. Philip Bronstein, Assistant Administrator 4. { iftx

i

SUBJECT: USDA Guidance on COVID-19 Health Questionnaires

The U.S. Department of Agriculture (USDA) seeks a united effort with our industry partners in
preventing the spread of COVID-19 while continuing to produce safe food for consumers. We provide
this updated guidance to our industry partners in accordance with the President’s March 13, 2020
Proclamation declaring a National Emergency, the World Health Organization and the Center for Disease
Control both declaring that COVID-19 is a pandemic, and the Office of Management and Budget March
17, 2020 Guidance, “Federal Agency Operational Alignment to Slow the Spread of Coronavirus COVID-
19”. COVID-19 remains a fluid situation, and thus, USDA will continue to monitor and implement
Federal government and applicable public health authorities’ guidance and may revise the following
accordingly.

During this pandemic, industry employees may orally ask USDA employees questions concerning
COVID-19 prior to allowing entrance into the facility. USDA permits industry to orally ask the
following:

e Ifthe USDA employee is experiencing symptoms of COVID-19, including shortness of breath,
body aches, coughing, and fever of over 100.4.

e Ifsomeone living in the USDA employee’s household or someone the USDA employee is caring
for has been diagnosed with COVID-19, or had any recent contact with a confirmed case of
COVID-19.

e Inthe last 14 days, ifthe USDA employee, someone living in the USDA employee’s household,
or someone with whom the USDA employee has been in close or frequent contact with, or
someone the USDA employee is caring for, returned from, or made a travel connection through a
CDC Level 3 or Level 2 country or State Department Level 3 or Level 4 country, for example,
China, Korea, Japan, the European Union, Iran.

e Industry may also measure a USDA employee’s temperature via a digital forehead thermometer
before permitting entry into the facility.

USDA employees will only respond to questions orally and will not sign any attestations or submit any
written questionnaires.

The industry has the authority to determine whether to permit or deny entry into its facility should a
USDA employee answer in the affirmative to any of the above questions. The industry may retain a
record of USDA employees that are both permitted or denied entrance. However, the industry may not
retain any confidential or medical information associated with any USDA employee’s response.

We thank you for your continued commitment to protecting the health and safety of all our employees
during this difficult time.

Case 6:20-cv-02055-LRR-KEM Document 17-14 Filed 09/09/20 Page 1 of 1
